

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS
 
This Separation Agreement (the “Agreement”) is entered into as of the date of
the last signature on the signature page hereof, by and between Ian R. McNeil
(“Executive”) and Searchlight Minerals Corp. (“Company”).  Company and Executive
are each a “Party” and are collectively “Parties” to this Agreement.  The
Parties agree as a matter of fact that:
 
A.           Effective October 1, 2010 (the “Resignation Date”), Executive has
resigned his positions as Chief Executive Officer, President and Chairman of the
Board of Directors of the Company, as well as all other positions that Executive
may hold as an officer or director of Company or any of its subsidiaries or
Affiliates (as defined below);
 
B.           Effective as of the Resignation Date, Executive has also resigned
as a member of the Board of Directors of the Company;
 
C.           The Parties have entered into this Agreement as a way of severing
the at-will employment relationship between them and amicably settling any and
all outstanding items or potential disputes which arise out of or are related to
Executive’s directorship and employment with the Company; and
 
D.           Executive has been advised and encouraged by receipt of this
writing to consult an attorney prior to executing this Agreement.
 
NOW, THEREFORE, IT IS AGREED, in consideration of the mutual undertakings of the
Parties hereto, as follows:
 
1.            Factual Recitals. The foregoing agreed facts or factual recitals
are expressly incorporated herein and made a part of this Agreement.
 
2.            Amount of Severance Payment.  
 
(a)          In consideration of Executive’s release and certain performance
obligations set forth in this Agreement, the Company will pay Executive a
separation payment equal $15,833 per month, less applicable taxes, in
semi-monthly payments from October 1, 2010 through December 31, 2010 (the
“Severance Period”).  The expiration date of each of the options referenced
below shall not be accelerated by virtue of the Executive’s resignation, and as
such, the expiration dates shall remain as follows:
 
Number of Securities Underlying
Options Exercisable
 
Exercise
Price
 
Date Vested
 
Expiration
Date
60,000
  $ 1.70  
4/7/06
 
4/7/11
250,000
  $ 2.40  
6/6/06
 
6/6/11
24,800
  $ 4.04  
2/16/07
 
2/16/12


 
 

--------------------------------------------------------------------------------

 
 
(b)          The separation payment and option extensions set forth in Section
2(a) above constitute separation compensation following Executive’s resignation
from the Company (the “Separation Compensation”).   In addition, if Executive is
enrolled in the Company's group medical and/or dental insurance as of the
Resignation Date, and Executive elects to continue that coverage for an
additional period, provided that such continuation is permitted under the
Company’s group medical and/or dental insurance plan, the Company will pay the
amount equal to the employer portion of Executive’s medical and dental premiums
towards the elected coverage during the period in which Executive is permitted
to participate in such plan.  Executive acknowledges that he will not be
eligible for COBRA coverage after the Resignation Date, and will not be eligible
to participate in the Company’s medical and/or dental insurance plan after
October 31, 2010.  However, during the balance of the Severance Period, Company
will reimburse Executive for the amount of Executive’s premiums for individual
and family medical and/or dental insurance comparable to the coverage provided
under the Company’s existing plan.  Upon the expiration of the Severance Period,
Company shall have no obligation to Executive to provide or reimburse for
medical and/or dental insurance.  Executive shall not be eligible to contribute
to the Company 401(k) plan after the Resignation Date.  Beyond the Separation
Compensation set forth above, neither Company nor any of its Affiliates will
have any further obligations, liabilities or other payments owed to
Executive.  Executive acknowledges that Executive has been paid all wages and
other compensation due as of the Resignation Date, and the Separation
Compensation is the entire amount to which Executive shall be entitled and is in
lieu of any bonuses, stock rights, option rights, commissions, expenses incurred
and any other similar benefits which may become due or payable to the Executive
at any time.  Should any third party, including any state or federal agency,
bring any action or claim against Company or any of the Released Parties on
Executive’s behalf, Executive acknowledges and agrees that this Agreement
provides full relief and Executive will not accept any other relief.
 
(c)          Executive agrees that the consideration Executive is receiving in
exchange for executing this Agreement is greater than that which Executive would
be entitled to in the absence of this Agreement.
 
3.           Last Day Worked.  Executive understands and agrees that the last
day of directorship and employment with Company shall be on the Resignation
Date, which date shall be considered the Resignation Date and the “qualifying
event” as that term is defined in the COBRA.  Executive will leave Company
offices by the end of the business day on the Resignation Date.  Executive
hereby resigns all officer and director positions held with Company and /or its
Affiliates as of the Resignation Date.  This Agreement shall not be signed prior
to the Resignation Date.
 
4.            General Release.  Executive agrees to the following General
Release:  FOR VALUE RECEIVED, the adequacy and sufficiency of which is hereby
acknowledged, Executive, on behalf of Executive, and Executive’s heirs,
executor, representatives, attorneys, administrators, successors and assigns
hereby fully and forever releases and discharges Company, and its predecessors,
successors, assigns, its past, present and future parent companies,
shareholders, sister companies, subsidiaries, divisions, officers, directors,
partners, employees, agents and attorneys, past and present (“Affiliates”), from
any and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, controversies, debts, costs, expenses,
damages, judgments, orders and liabilities of whatever kind or nature, in law or
equity, in tort or in contract, by statute, pursuant to case law or otherwise
(collectively, “Claims”), whether now known or unknown (regardless of whether
the lack of knowledge is the result of ignorance, oversight, error, negligence
or any other cause), vested or contingent, suspected or unsuspected, and which
have existed, may have existed, which do exist or may exist in the future
arising out of or relating to facts, events, occurrences, or omissions up to and
including the date this Agreement is executed by Executive; save and except for
claims for breaches, interpretation or enforceability of this
Agreement.  Company and Affiliates are collectively referred to herein as the
“Released Parties.”

 
 

--------------------------------------------------------------------------------

 

This Release shall include, without in any way limiting, the generality of the
foregoing language, (a) claims arising out of Executive’s directorship or
employment with Company and Executive’s separation from Company; (b) claims
arising under Company’s policies, plans, or practices, including promotion,
compensation, bonuses, stock options, separation pay or benefits; (c) claims for
breach of express or implied contract or covenant of good faith and fair
dealing; (d) all claims for violation of public policy; (e) claims for
constructive discharge; (f) claims for wrongful discharge; (g) claims for
retaliation; (h) claims for violation of state or federal common law or
statutory law, including all claims arising under the United States
Constitution, the Constitution of the state of Nevada or any other state, all
claims arising under Title VII of the Civil Rights Act of 1964, the Fair Labor
Standards Act, the Equal Pay Act, the Employee Retirement Income Security Act,
the National Labor Relations Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Equal Pay Act, the Worker Adjustment and
Retraining Notification Act; and claims arising under the Sarbanes-Oxley Act,
all as they may have been amended from time to time, and all other federal,
state, or local laws relating to employment or separation from employment or
benefits associated with employment or separation from employment; (i) claims
for harassment; (j) claims for emotional distress, mental anguish, humiliation,
personal injury; and (k) claims that may be asserted on Executive’s behalf by
others, as well as any and all claims that were asserted or that could have been
asserted by Executive.  Excluded from this release are claims that cannot be
waived or released by law.  Also excluded from this release is any claim by
Executive for indemnification as provided by Nevada Revised Statutes § 78.7502.
 
5.            Representation of No Action Filed and Agreement Not to Sue. As a
condition of receiving the Separation Compensation, Executive agrees not to sue
Company or any of the Released parties in civil court regarding any claim that
has been released in this Agreement.  Executive also represents and warrants
that Executive has not initiated any civil lawsuit against any of the released
parties (and that he has not transferred or assigned that right to any other
person or entity).
 
6.            No Admission.  Executive understands and agrees that this
Agreement is not intended to be and shall not be deemed, construed or treated in
any respect as an admission of liability by any person or entity for any
purpose.
 
7.            Binding in Fact.  This Agreement shall be binding upon and inure
to the benefit of each of the Parties hereto and the heirs, executors,
administrators, successors and assigns of each of the Parties.
 
8.            Other Agreements.  With the exception of the Nondisclosure
Agreement executed by Executive, this Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and the Parties
acknowledge that there are no warranties, promises or representations of any
kind, express or implied, upon which the Parties have relied in entering into
this Agreement.  Executive acknowledges and agrees that the post-termination
obligations set forth in Executive’s Nondisclosure Agreement and his Executive
Employment Agreement shall survive termination of Executive’s employment
relationship with Company for the period stated therein and shall remain in full
force and effect.  No part of this Agreement may be changed except in writing
executed by the Parties.
 
9.            No Directorship or Employment.  Executive acknowledges and agrees
that Executive is releasing any right Executive may have to reinstatement of
directorship or employment and Executive agrees not to seek, and waives any
right or claim to, directorship or employment now or in the future by Company or
any of the Released Parties.
 
10.          Governing Law.  This Agreement shall be interpreted in accordance
with the laws of the state of Nevada.  Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provision or the remaining provisions of this Agreement.  The Parties each agree
that venue for all disputes shall be in Nevada and agree that they are subject
to personal jurisdiction in Nevada.

 
 

--------------------------------------------------------------------------------

 

11.          Cooperation.  Executive represents and agrees that, if reasonably
necessary and requested by the Company, Executive shall cooperate with Company
in any litigation, arbitration, mediation, or other similar proceeding arising
out of events occurring during the period of Executive’s directorship and
employment with the Company.  Executive understands and agrees that such
cooperation may include meeting with Company's attorneys and discussing
Executive’s recollections about the facts at issue in any such proceeding and
testifying truthfully under oath.  Executive further understands and agrees that
Executive shall not be entitled to receive additional compensation for such
cooperation, but that Company shall reimburse Executive for reasonable expenses
incurred by Executive for such cooperation.
 
12.          Headings.  Headings in this Agreement are inserted for reference
and convenience only and are not a part of this Agreement.
 
13.          Severability.  If any portion of this Agreement is void or deemed
unenforceable for any reason, the unenforceable portion shall be deemed severed
from the remaining portions of this Agreement, which shall otherwise remain in
full force.
 
14.          Attorneys’ Fees.   In any action at law or in equity, or in any
arbitration, to enforce or construe any provisions or rights under this
Agreement, the unsuccessful Party will pay the successful Party all costs,
expenses, and reasonable attorneys’ fees.
 
15.          Counterparts.  This Agreement may be executed in any number of
counterparts.  Faxed copies shall be effective and binding.
 
16.          Representation by Counsel and Interpretation.  Company and
Executive each acknowledge the opportunity to be represented by counsel in
connection with this Agreement and the matters contemplated by this
Agreement.  Accordingly, any rule of law or decision that would require
interpretation of any claimed ambiguities in this Agreement against the Party
that drafted it has no application and is expressly waived.  The provisions of
this Agreement shall be interpreted in a reasonable manner to affect the intent
of the Parties.  The term “including” and its variations are always used in the
non-restrictive sense as if followed by a phrase such as “but not limited to”.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date of the last signature affixed below.
 
PLEASE READ CAREFULLY BEFORE.  THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
 
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS BEEN ADVISED THAT THIS AGREEMENT
IS A BINDING AND LEGAL DOCUMENT, HAS BEEN ADVISED TO AND HAS THE OPPORTUNITY TO
CONSULT SEEK LEGAL COUNSEL REGARDING ALL ITS ASPECTS, AND THAT IN EXECUTING THIS
AGREEMENT EXECUTIVE HAS ACTED VOLUNTARILY AND HAS NOT RELIED UPON ANY
REPRESENTATION MADE BY THE COMPANY OR ANY OF ITS EXECUTIVES OR REPRESENTATIVES
REGARDING THIS AGREEMENT’S  SUBJECT MATTER AND/OR EFFECT.  EXECUTIVE HAS READ
AND FULLY UNDERSTANDS THIS AGREEMENT AND VOLUNTARILY AGREES TO ITS TERMS.
 
Dated: 
October 1, 2010
 
/s/ Ian R. McNeil
   
(Signature)
   
Ian R. McNeil
         
SEARCHLIGHT MINERALS CORP.
     
Dated:
October 1, 2010
 
By
/s/ Carl S. Ager
         
Title: 
Carl S. Ager, Vice President


 
 

--------------------------------------------------------------------------------

 
